CERAMIC POWDER MATERIAL, METHOD FOR PRODUCING CERAMIC POWDER MATERIAL, AND BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Amendment
In response to communication filed on 12/16/2021:
Claim 1 has been amended; no new matter has been entered. 

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (WO 2016/061015 A1) and further in view of Matsui et al. (JP 2018/065704).
Regarding claims 1 and 9, Song et al. teach a ceramic powder material comprising an LLZ-based garnet-type compound for a battery (Paragraph 0034) represented by Li7-3XAlxLa3Zr2O12 (where x satisfies 0 ≤ x ≤ 0.3) (Example 2, paragraph 0106 discloses Li6.2La3Zr2Al0.2Ox. Further, abstract discloses garnet structures wherein there are inherently 12 oxygen atoms.) wherein
a main phase of a crystal phase undergoes phase transition from a tetragonal phase to a cubic phase in process of raising a temperature from 25°C to 1050°C (Fig. 8, example 2 disclose The Al- doped nano-powder formed about 87% cubic phase at 800 °C, followed with a partial shift of the phase to tetragonal, and then changed back to 100% cubic phase at 1000 °C.)
Further, Song et al. teach wherein a number of La atoms with respect to two Zr atoms is more than 3 and 4 or less (Example 2, paragraph 0106 discloses Li6.2La3Zr2Al0.2Ox. As such, there are 3 La atoms with respect to two Zr atoms which is within the claimed range.), and
[X - (Y - 3)] is 0.14 or more and 0.25 or less, where X is a number of Al atoms with respect to two Zr atoms and Y is a number of La atoms with respect to two Zr atoms (Example 2, paragraph 0106 discloses Li6.2La3Zr2Al0.2Ox which is [0.2-(3-3)]=0.2, which is within the claimed range.).
 However, Song et al. is silent as to the main phase is the cubic phase even after the temperature is lowered to 25 °C.
Matsui et al. teach a ceramic powder material comprising an LLZ-based garnet-type compound represented by Li7-3XAlxLa3Zr2O12 (where x satisfies 0 ≤ x ≤ 0.3) (Paragraph 0041 discloses Li (7-3x) AlxLa3Zr2O12 wherein x is 0-2.). Further, the main phase is the cubic phase (Paragraph 0022 discloses even if the sintering temperature is lowered (for example, 1000 ° C. or lower), a cubic garnet type LLZ sintered body can be easily obtained.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Song with Matsui in order to improve lithium ion conductivity.
Regarding claim 5, the combination of Song and Matsui et al. teach the ceramic powder material according to claim 1. However, they do not teach  wherein the ceramic powder material is subjected to a heat treatment at 1050°C to obtain a sintered body having a density of 4.6 g/cm3 or more and 5.2 g/cm3 or less.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition 
Regarding claim 6, the combination of Song and Matsui et al. teach the ceramic powder material according to claim 1. However, they do not teach wherein the ceramic powder material is subjected to a heat treatment at 1050°C to obtain a sintered body having a lithium-ion conductivity of 1 x 10"5 S/cm or more and 1 x 10"3 S/cm or less at a measurement temperature of 30°C. 
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 10, the combination of Song and Matsui et al. teach the ceramic powder material according to claim 1. Further, Song et al. does not teach wherein, the number of La atoms (Example 2, paragraph 0106 discloses Li6.2La3Zr2Al0.2Ox. As such, there are 3 La atoms with respect to two Zr atoms but not 3.03.)
MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (WO 2016/061015 A1) and Matsui et al. (JP 2018/065704) and further in view Beck et al. (US 2018/0375149 A1).
Regarding claim 3, Song and Matsui et al. teach the ceramic powder of claim 1. However, they do not teach wherein the LLZ-based garnet-type compound contains one or more elements selected from the group consisting of gallium, yttrium, cerium, calcium, barium, strontium, niobium, and tantalum.
Beck et al. teach an LLZ-based garnet type compound (Abstract) that contains one or more elements selected from the group consisting of gallium, yttrium, cerium, calcium, barium, strontium, niobium, and tantalum (Paragraph 0008 discloses Nb, Y, Ta, Ga, Ca, Sr,  and Ce.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Song and Matsui with Beck in order to improve sinterability and density.
Regarding claim 4, Song and Matsui et al. teach the ceramic powder of claim 1. However, they do not teach wherein comprising a La compound represented by LixLa1+2xAl1-xO3+2x (where x is 0 or 0.5).
Beck et al. teach an LLZ-based garnet type compound (Abstract) wherein comprising a La compound represented by LixLa1+2xAl1-xO3+2x (where x is 0 or 0.5) (Paragraphs 0110 and 0118 disclose LaAlO3.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Song and Matsui with Beck in order to improve sinterability and density.

Allowable Subject Matter
Claims 7 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the method claimed in claim 7 is not taught in the prior art of record. Claim 8 is also in condition for allowance for its dependence on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729